           Case 3:21-cv-00132-JM Document 9 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

STEVEN MELTON                                                               PLAINTIFF

vs.                                    Case No. 3:21-cv-132

CITY OF FORREST CITY, AR and
MAYOR CEDRIC WILLIAMS in His
Individual Capacity                                                         DEFENDANTS

                                             ORDER

       Plaintiff filed this action in the Circuit Court of St. Francis County, Arkansas on June 15,

2021. On July 15, 2021, Defendants filed a notice of removal to this Court. The same day,

Defendants filed a motion to dismiss for insufficiency of service of process. (Doc. No. 6) THe

motion states that On June 15, 2021, Plaintiff’s attorney purported to serve a summons for the

City of Forrest City and one for Cedric Williams by hand-delivering both to a receptionist for the

City of Forrest City. Exhibit C to the motion (Doc. 1, p. 48) is an affidavit of Mayor Williams

stating that the receptionist, Kinyuana Smith, is not an agent authorized by appointment or by

law to receive summons for either defendant. Plaintiff has not responded to the motion though

the time to respond has passed.

       The motion to dismiss (Doc. No. 6) is GRANTED for the reasons stated therein, and this

case is dismissed without prejudice.

       IT IS SO ORDERED this 5th day of August, 2021.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
